Citation Nr: 1723224	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  16-34 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected traumatic brain injury (TBI).

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected TBI.

3.  Entitlement to service connection for pain of both upper and lower extremities, to include as due to fibromyalgia, and to include as secondary to a service-connected TBI.

4.  Entitlement to service connection for Parkinson's disease, to include as secondary to a service-connected TBI.

5.  Entitlement to an initial disability rating in excess of 10 percent for a TBI.

6.  Entitlement to an initial disability rating in excess of 10 percent for an unspecified neurological condition associated with TBI.

7.  Entitlement to an initial compensable disability rating for headaches associated with TBI.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1957 to January 1958.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from December 2012, April 2015, September 2015, November 2015, and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board denied the sleep apnea, back, and bilateral upper and lower extremities claims in an August 2015 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued an order granting a March 2016 Joint Motion for Remand (JMR).  The Board subsequently remanded these claims in October 2016.  They have now been returned to the Board.  The remaining claims are before the Board for the first time.

In August 2013, the Veteran presented sworn testimony regarding three of his claims (sleep apnea, back, and bilateral upper and lower extremities) during a video conference hearing in Boston, Massachusetts, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  The Veteran declined a hearing on the remaining issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

With regard to the sleep apnea, low back, and bilateral upper and lower extremity claims, these claims were remanded in October 2016 in response to a March 2016 JMR and Court Order.  The JMR specifically discussed concerns over the adequacy of the prior opinion as it related to aggravation of these disabilities by a service-connected disability.  The Board's remand sought a new medical opinion to address this specific issue.  Although the new medical examination and opinions provided a negative opinion for the issue of secondary aggravation, the examiner failed to provide a rationale for this conclusion.  As such, these claims must be remanded once again to obtain an addendum opinion with a complete rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With regard to the Parkinson's disease claim, the Veteran was afforded a VA examination and opinion.  However, in providing a negative opinion, the examiner failed to address the private opinions noting that TBI can increase the risk for Parkinson's disease (see Letter from Dr. M. D. F., August 2015) and that exposure to neuroleptics may have a causal relationship with Parkinson's disease (see Letter from Dr. B. P. H., October 2015).  This claim must also be remanded for an addendum opinion that addresses these private opinions.  See Barr, supra.

With regard to the TBI claim, the Veteran was afforded an examination most recently in November 2016.  However, the examiner failed to address the Veteran's fatigue and whether this was a symptom of his TBI, fibromyalgia, or both.  This claim must be remanded for an addendum opinion to address this symptom.  See Barr, supra; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

With regard to the unspecified neurological condition claim, the Veteran was afforded a seizure examination, but not an examination to specifically address his tics.  As there is no evidence regarding the severity of his tics, as would be required to rate his neurological condition under its current diagnostic code, this claim must be remanded for a new VA examination.  See Barr, supra.

Finally, with regard to the headache and TDIU claims, these claims may be affected by the development and readjudication of the other TBI claims.  As such, these issues are inextricably intertwined.  The TBI and unspecified neurological condition claims must be readjudicated prior to the readjudication of the claims for an increased rating for headaches and TDIU.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA or private treatment records relating to the disabilities on appeal that are identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  A release should be obtained from the Veteran as necessary.

2.  Thereafter, provide the Veteran's claims file to an appropriate examiner(s) for addendum opinions on the sleep apnea, low back, bilateral upper and lower extremity, and Parkinson's disease claims.  The examiner(s) must review the claims folder and the opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

The examiner(s) should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea, low back disability, bilateral upper and lower extremity disabilities (including fibromyalgia), and Parkinson's disease (1) had their onset in service or were otherwise etiologically related to active service, including the in-service motor vehicle accident, or (2) was caused or aggravated (made worse) by his service-connected TBI.  

With regard to sleep apnea, the examiner should specifically address the Veteran's claim that he hit his chin on the dashboard in the MVA and whether that may have contributed to an acquired anatomical defect.

With regard to the low back, the examiner should specifically address whether the MVA itself may have caused the Veteran's low back disability.

With regard to the bilateral upper and lower extremities, the examiner should specifically address the April 2016 private treatment record noting possible lumbar radiculopathy.

With regard to Parkinson's disease, the examiner should specifically address the August and October 2015 private opinions discussing the relationship between TBI and Parkinson's disease and use of neuroleptics and Parkinson's disease.

Rationale for all requested opinions shall be provided. If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, schedule the Veteran for a VA examination(s) with an appropriate examiner(s) to determine the current severity of his TBI and unspecified neurological condition.  The claims folder must be made available to the examiner(s) for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All necessary testing must be performed.

With regard to the TBI, the examiner must specifically address the Veteran's complaints of fatigue and indicate whether these symptoms are related to his service-connected TBI or another nonservice-connected disability.  If the examiner is unable to determine the etiology of the Veteran's fatigue, s/he should so state.

With regard to the unspecified neurological condition claim, the examiner should specifically indicate whether the Veteran's tics are mild, moderate, or severe, based on their frequency, severity, and the muscle groups involved.

Rationale for all requested opinions shall be provided. If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's service connection and increased rating for TBI and an unspecified neurological condition claims should be readjudicated.  Thereafter, the increased rating for headaches and TDIU claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




